J-A06029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER L. THORNHILL                   :
                                               :
                       Appellant               :   No. 880 WDA 2021

               Appeal from the PCRA Order Entered July 14, 2021
               In the Court of Common Pleas of Jefferson County
              Criminal Division at No(s): CP-33-CR-0000471-2012

BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY SULLIVAN, J.:                              FILED: June 3, 2022

        Christopher L. Thornhill (“Thornhill”) appeals pro se from the order

dismissing his petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        We set forth the relevant factual and procedural history as follows. In

2011, Shane Glatt (“Glatt”) and Richard White (“White”) stole a safe

containing money and drugs from Thornhill’s bedroom. Thornhill learned of

the theft and the whereabouts of Glatt and White.           After locating them,

Thornhill shot Glatt in the legs, buttocks, ankle, and groin area, and shot White

in the back, paralyzing him below the waist. Police arrested Thornhill and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.
J-A06029-22


charged him with two counts of attempted homicide, and related offenses at

docket 579 of 2011; and receiving stolen property (the gun used in the

shootings) at docket 471 of 2012. The case proceeded to a consolidated jury

trial, at the conclusion of which, the jury convicted Thornhill of all charges

except the attempted homicide of White.

        At docket 471 of 2012, the trial court sentenced Thornhill to five to ten

years    of   imprisonment      for   receiving    stolen   property,     to    be   served

consecutively to the sentence imposed at docket 579 of 2011.2 This Court

affirmed Thornhill’s judgment of sentence, and our Supreme Court denied

allowance of appeal on November 25, 2014.                   See Commonwealth v.

Thornhill,     105    A.3d    779     at   *2     (Pa.   Super.   2014)        (unpublished

memorandum), appeal denied, 104 A.3d 4 (Pa. 2014). Thornhill filed a timely

PCRA petition which the PCRA court denied following an evidentiary hearing.

This Court affirmed the denial. See Commonwealth v. Thornhill, 179 A.3d

571 (Pa. Super. 2017) (unpublished memorandum). Thornhill did not petition

for allowance of appeal in our Supreme Court.

        On June 7, 2021, Thornhill filed a pro se “Motion to Dismiss Pursuant to

Pa.R.Crim.P. Rule 600/Writ of Habeas Corpus.” Thornhill alleged therein that

the lack of an arrest warrant, preliminary arraignment, and preliminary



____________________________________________


2 The trial court imposed an aggregate sentence of forty to eighty years of
imprisonment for the attempted murder and related offenses at docket 579 of
2011. That sentence is not at issue in this appeal.

                                           -2-
J-A06029-22


hearing deprived the trial court of jurisdiction over his case, and that this lack

of jurisdiction violated his “due process” rights and rendered the prosecution

“illegal and void ab initio.” See PCRA Petition, 6/7/21, at ¶¶ 23, 25, 27.

       The PCRA court construed Thornhill’s motion as a second PCRA petition

and issued a Pa.R.Crim.P. 907 notice of its intent to dismiss the petition.

Thornhill did not file a response, and the court dismissed the petition on July

14, 2021. Thornhill timely appealed, and both he and the PCRA court complied

with Pa.R.A.P. 1925.3

       Thornhill raises the following issue for our review:

       Did the lower court err when it failed to [] address the issue before
       it[, i.e.,] that [Thornhill] was never arraigned on the charges
       before [the] court and[,] [therefore,] the entire . . . prosecution
       was thereafter illegal[;] and when [Thornhill] attempted to
       present this claim, it was immeditately [sic] dismissed as an
       untimely PCRA [petition]?

Thornhill’s Brief at 3 (unnumbered).

       Our standard of review of an order dismissing a PCRA petition is well-

settled:

              Our review of a PCRA court’s decision is limited to examining
       whether the PCRA court’s findings of fact are supported by the
       record, and whether its conclusions of law are free from legal
       error. We view the record in the light most favorable to the
       prevailing party in the PCRA court. We are bound by any
       credibility determinations made by the PCRA court where they are
       supported by the record. However, we review the PCRA court’s
       legal conclusions de novo.


____________________________________________


3In lieu of a Rule 1925(a) opinion, the PCRA court adopted its Rule 907 notice
of its intent to dismiss the petition.

                                           -3-
J-A06029-22


Commonwealth v. Staton, 184 A.3d 949, 954 (Pa. Super. 2018) (internal

citation and quotations omitted).

      The PCRA is intended to be the sole means of achieving post-conviction

collateral relief.   See Commonwealth v. Taylor, 65 A.3d 462, 465 (Pa.

Super. 2013). “Issues that are cognizable under the PCRA must be raised in

a timely PCRA petition and cannot be raised in a habeas corpus petition.” Id.

at 466.     Therefore, the PCRA is “the exclusive vehicle for obtaining post-

conviction collateral relief . . . regardless of the manner in which the petition

is titled.” Commonwealth v. Hromek, 232 A.3d 881, 884 (Pa. Super. 2020)

(internal citation and quotations omitted) (noting that the PCRA generally

“encompasses all other common law and statutory remedies . . . including

habeas corpus and coram nobis”) (italics added); see also Commonwealth

v. Wrecks, 934 A.2d 1287, 1289 (Pa. Super. 2007) (explaining that

regardless of how a petition filed after a judgment of sentence is titled, courts

must treat it as a PCRA petition if it seeks relief contemplated by the PCRA).

      Under the PCRA, any petition “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes

final[.]”   42 Pa.C.S.A. § 9545(b)(1) (emphasis added).         A judgment of

sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3). The PCRA’s timeliness requirements are


                                      -4-
J-A06029-22


jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed.     See Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

       Pennsylvania courts may consider an untimely PCRA petition if the

petitioner can plead and prove one of three exceptions set forth in 42

Pa.C.S.A. § 9545(b)(1). Any PCRA petition invoking one of these exceptions

“shall be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2). If the petition is untimely and the

petitioner has not pleaded and proved a timeliness exception, the petition

must be dismissed without a hearing, because Pennsylvania courts are without

jurisdiction to consider the merits of the petition. See Taylor, 65 A.3d at

468.

       Thornhill argues the PCRA court erred by treating his motion as a PCRA

petition and dismissing it. He claims his “entire sentencing procedure was

illegal,” because there was no arrest warrant, preliminary arraignment, or

preliminary hearing; and, therefore, the PCRA does not apply, given “his entire

case was not legally prosecuted in the first[] place.” Thornhill’s Brief at 9-10,

17-16. Thornhill additionally argues that, because his motion was not a PCRA

petition, the PCRA court erred in dismissing it, as “timeliness is not an issue.”

Thornhill’s Brief at 19.

       The PCRA court considered Thornhill’s issue and concluded that

Thornhill’s claim was cognizable under, and thus subject to, the PCRA, because


                                      -5-
J-A06029-22


the PCRA is the sole means of obtaining collateral relief and encompasses all

other remedies, including habeas corpus. See Rule 907 Notice, 6/9/21, at 1

(unnumbered).     The court additionally explained that Thornhill filed the

petition “several years after the judgment of sentence became final, [and did]

not allege the existence of a timeliness exception . . ..” Id. The court thus

concluded that it did not have jurisdiction over Thornhill’s untimely petition.

Id. at 2.

      Based on our review, we conclude that the PCRA court’s determinations

are supported by the record and free of legal error.     The PCRA subsumes

Thornhill’s constitutional and jurisdictional claims. See 42 Pa.C.S.A. §§ 9542,

9543(a)(2)(i), (viii); see also Commonwealth v. McLaughlin, 240 A.3d

980, 983 (Pa. Super. 2020) (holding that allegations of due process violations

are cognizable under the PCRA), appeal denied, 250 A.3d 469 (Pa. 2021);

Commonwealth v. McNeil, 665 A.2d 1247, 1251 (Pa. Super. 1995) (noting

that the PCRA “permits inquiry into whether a specific tribunal lacked

jurisdiction to conduct a particular proceeding”). Therefore, the PCRA court

properly construed Thornhill’s motion as a PCRA petition.     See Taylor, 65

A.3d at 465.

      The PCRA court also properly concluded Thornhill’s petition was

untimely.   This Court affirmed Thornhill’s judgment of sentence on direct

review, and the Pennsylvania Supreme Court denied his petition for allowance

of appeal on November 25, 2014. He did not seek relief in the United States


                                     -6-
J-A06029-22


Supreme Court. Therefore, his judgment of sentence became final upon the

expiration of the ninety-day period in which to file an appeal in the United

States Supreme Court, i.e., on February 23, 2015.         See 42 Pa.C.S.A. §

9545(b)(3); U.S. Sup. Ct. R. 13.1. Thornhill thus had until February 23, 2016

to file a timely PCRA petition. Accordingly, his present PCRA petition, filed on

June 7, 2021, is facially untimely.    See 42 Pa.C.S.A. § 9545(b)(1), (3).

Thornhill failed, though, to plead any timeliness exceptions under the PCRA.

See 42 Pa.C.S.A. § 9545(b)(1), (3). Accordingly, the PCRA court properly

concluded that it lacked jurisdiction to entertain Thornhill’s petition.   See

Taylor, 65 A.3d at 468. As such, Thornhill’s issue warrants no relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                                      -7-